The defendant was charged with having received ten pounds of bacon, of the value of six pence, knowing it to have been stolen: Having been convicted, upon motion the judgment was arrested for want of jurisdiction.
The Solicitor for the State appealed.
The question as to the extent of the jurisdiction of the Superior Courts and of Courts of Justices of the Peace in criminal *Page 466 
matters, was fully considered and determined in the case of State v. JerryJohnson, ante 581.
In certain offenses specified by statute, the party injured in person or property has an election to prosecute the offender in either of said Courts. A Justice of the Peace has not exclusive (599) jurisdiction of the offence of receiving stolen goods under the value of five dollars. He may exercise such jurisdiction, and his action may be final, where the offense was committed in his township, and the party injured files a complaint within six months after the commission of the alleged offense.
In this case the Superior Court had jurisdiction, and the motion in arrest of judgment, ought not to have been sustained by his Honor.
There is error. Let this be certified, that the Court below may proceed to judgment.
Per curiam.
Error.